Citation Nr: 0124578	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  00-01 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to an effective date earlier than April 14, 1999, 
for an award of service connection for hearing loss.  

(The issues of whether there was clear and unmistakable error 
(CUE) in decisions of the Board of Veterans' Appeals (Board) 
dated in August 1968 and June 1986 denying service connection 
for defective hearing are addressed in a separate decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from January 1942 to 
November 1945.  

This matter comes to the Board on appeal from an August 1999 
decision of the RO.  

In July 2001, a hearing was held at the RO before the 
undersigned Member of the Board.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  In a decision promulgated in August 1968, the Board 
denied the veteran's original claim of service connection for 
defective hearing.  

3.  On September 20, 1985, the RO received the veteran's 
application to reopen the claim of service connection for 
hearing loss.  

4.  In a decision promulgated in June 1986, the Board denied 
the veteran's claim of service connection for defective 
hearing.  

5.  In a separate decision promulgated on this date, the 
Board found that the August 1968 decision did not contain 
CUE, but that the June 1986 decision was clearly and 
unmistakably erroneous.  

6.  In an earlier rating decision of August 2001, the RO 
already had granted service connection hearing loss and 
assigned a 20 percent rating for schizophrenia, effective on 
April 14, 1999.  



CONCLUSION OF LAW

An effective date of September 20, 1985, but no earlier, for 
the award of service connection for hearing loss is 
warranted.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.400 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

In a decision promulgated in August 1968, the Board denied 
the veteran's original claim of service connection for 
defective hearing.  

On September 20, 1985, the RO then received the veteran's 
application to reopen the claim of service connection for 
hearing loss.  

In a decision promulgated in June 1986, the Board denied the 
veteran's claim of service connection for defective hearing.  

In a separate decision of this date, the Board found that the 
August 1968 decision of the Board did not contain CUE, but 
that the June 1986 decision had involved clear and 
unmistakable error.  

In an August 2001 rating decision, the RO had granted service 
connection hearing loss and assigned a 20 percent rating for 
schizophrenia, effective on April 14, 1999.  


Analysis

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(a).  

The effective date of an award of direct service connection 
is the day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the effective date is the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).  

The effective date of an award of service connection based on 
error is the date from which benefits would have been payable 
if the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.400(k).  

As noted hereinabove, the Board denied service connection for 
defective hearing in August 1968.  Furthermore, in a separate 
decision of this date, the Board has denied a motion by the 
veteran to revise the August 1968 decision on the basis of 
CUE.  Thus, that decision is final.  

As also noted hereinabove, the veteran's claim of service 
connection for defective hearing filed on September 20, 1985 
had been denied by the Board; however, in a separate decision 
of this date, that decision promulgated in June 1986 was 
found to have been clearly and unmistakably erroneous.  

As the veteran's application to reopen following the August 
1968 decision was received on September 20, 1985, and as the 
evidence at that time clearly supported the claim, the 
effective date for the grant of service connection should now 
be on September 20, 1985.  

In light of the final August 1968 Board decision, the Board 
finds that an effective date earlier than September 20, 1985, 
for the award of service connection for the veteran's hearing 
loss is not warranted.  38 C.F.R. § 3.400(b)(2), (k).  


VCAA

There has been a significant change in the law during the 
pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West , 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  

Although the RO has not had an opportunity to adjudicate the 
claim in light of the explicit provisions of the VCAA, the 
Board finds, nonetheless, that VA's duties pursuant to the 
Act have, essentially, been fulfilled.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The record shows that the veteran 
was notified of the RO's decisions.  The Board concludes the 
discussion in the Statement of the Case as well as at his 
Board hearing informed the veteran of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has not referenced any unobtained 
evidence that might aid his claim.  Although VA has a duty to 
assist the veteran in the development of his claim, that duty 
is not "a one-way street."  If a claimant wishes help, he 
cannot passively wait for it.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), aff'd on reconsideration, 1 Vet. App. 
406 (1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  

Hence, a remand for the RO to address the VCAA, in the first 
instance, would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

As the Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to assist 
the veteran, the veteran has not been prejudiced by the 
Board's consideration of the merits of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (when the Board addresses 
in its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby).  

For the reasons previously set forth, the Board believes that 
the veteran has been given ample opportunity to provide 
evidence and argument in support of his claim.  In short, the 
Board finds that the veteran has been given adequate notice 
of the need to submit evidence or argument and that he is not 
prejudiced by this decision.  



ORDER

An effective date of September 20, 1985, for an award of 
service connection for hearing loss is assigned, subject to 
the law and regulations governing payment of VA monetary 
benefits.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

